Citation Nr: 1501235	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  07-23 411	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for urethrocutaneous fistulae with priapism. 


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Hilts, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1963 to June 1967, with subsequent reserve duty. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

A video conference hearing was held by the undersigned in March 2014.  A transcript of the hearing is associated with the record.  In March 2014 the undersigned reopened the claim on appeal and remanded the case for additional development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VMBS file, there is a separate electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the Virtual VA claims file reveals the July 2014 hearing transcript, duplicate documents relating to the Veteran's claim and documents not pertinent to the claim on appeal. 

For the reasons expressed below, the appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board is cognizant of the fact that the Veteran's case has already been remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding these claims again unless it was essential for a full and fair adjudication of his claim. 

During the March 2014 hearing, the Veteran contended that there may be a connection between his previously service-connected segmental thrombophlebitis, right leg, and his current claim of urethrocutaneous fistulae with priapism because both disorders are blood disorders, the disorders occurred in the same region of his body, and the disorders occurred within a few months of each other. 

The Board finds that a VA examination assessing whether the Veteran's urethrocutaneous fistaulae with priapism is secondary to his service-connected segmental thrombophlebitis of the right leg is warranted.  The record contains insufficient medical evidence to determine the etiology of his current claim as it relates to his previously service-connected claim.  In making this determination, the Board acknowledges that the Veteran was afforded a VA examination in August 2014, and at that time, the examiner addressed the issue of a direction service connection between the Veteran's disorder and any disease or injury incurred in, or aggravated by service.  Significantly, however, an opinion as to secondary service connection to his urethrocutaneous fistaulae with priapism was not provided.  

Accordingly, given the complicated nature of the Veteran's disability picture, and because the record contains insufficient medical evidence to determine whether the Veteran's urethrocutaneous fistaulae with priapism is secondary to his service-connected segmental thrombophlebitis, right leg, another VA examination is necessary to fully address the Veteran's contentions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided); 38 U.S.C.A. § 5103A (d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  A medical examination is necessary to make a determination in this case.

Accordingly, the case is REMANDED for the following action:


1.  Return the claims file, to include a copy of this remand, to the August 2014 VA examiner for an addendum opinion.  If the examiner who drafted the August 2014 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion. 

The examiner should review the claims folder and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.  

With regard to the Veteran's current urethrocutaneous fistaulae with priapism, is it as least as likely as not (i.e., a probability of 50 percent) that the condition was aggravated by his service-connected segmental thrombophlebitis of the right leg (including erectile dysfunction, Peyronie's disease, and voiding dysfunction)?  The examiner is asked to consider whether the service-connected segmental thrombophlebitis, right leg; including any manifestation of the functional impairment, caused or aggravated or aggravates the Veteran's current urethrocutaneous fistaulae with priapism.

In answering each of the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considering in formulating the requested opinion.  Additionally, the fact that the discharge examination did not contain evidence of reproductive abnormality is not determinative here.  Clearly, there is evidence of urethral dilations in service.  Shortly after he was discharged, there was evidence of many conspicuous and confluent broad scars along the shaft of the penis.  A May 2003 note from Dr. Mendez indicates the Veteran "is suffering from the results of his severe penile and urethral injuries and surgery and most likely has urethral stricture."  Are these problems due to the urethral dilations.  The Veteran testified to his belief that the thrombophlebitis he experienced in service and the priapism are related as they are both disorders of the blood.  See hearing transcript, page 13.  These points must be addressed in the opinion.  

A complete rating should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved is required by the Board. 

If the examiner is unable to render the requested opinion(s) without resorting to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls outside of the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.  A 100 percent surety is not required under VA's standard of review.

2.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




